Exhibit 10.1
AMENDMENT NO. 3
TO
PROFESSIONAL AND MANAGEMENT SERVICES AGREEMENT AND
LICENSE
     THIS AMENDMENT NO. 3 TO PROFESSIONAL AND MANAGEMENT SERVICES AGREEMENT AND
LICENSE (this “Amendment”) is made and entered into effective as of April 30,
2009 by and between Virtual Radiologic Professionals, LLC, a Delaware Limited
Liability Company (“VRP” or the “Practice”), Virtual Radiologic Corporation, a
Delaware corporation (“VRC”) and, for purposes of granting the rights specified
under Section 12.17 of the Agreement to VRC, and agreeing to take the further
actions specified under Section 12.17 of the Agreement, in each case as such
Section is amended hereby, Eduard Michel, M.D. VRP, VRC and Dr. Michel are
referred to herein each individually as a “party,” and together the “parties.”
     WHEREAS, VRP and VRC entered into that certain Professional and Management
Services Agreement and License effective January 1, 2006, as amended (the
“Agreement”);
     WHEREAS, the Practice is a single member limited liability company, and the
parties wish to ensure for an orderly transition of the ownership of the
Practice in certain circumstances to an individual who is qualified to own the
membership units of the Practice.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and subject to the conditions herein set forth, the parties have
agreed and do hereby agree as follows:

1.   Section 12.17 of the Agreement is amended and restated to read:      
Section 12.17 Acquisition Right.

     (a) The Practice shall cause each of its members to hereby irrevocably
grant to VRC the fully assignable right, but not the obligation, to acquire or
designate a qualified buyer to acquire all of the membership units of Practice
(the “Securities”) for the sum of the lesser amount paid by each of the holders
for such securities or the book value thereof (the “Acquisition Right”) in each
of the following instances without the need for any further action by any
Practice member, officer, or manager:
(i) Death of the member;
(ii) Disability of the member;

 



--------------------------------------------------------------------------------



 



(iii) Events or circumstances that would constitute a basis for the
stockholder’s “disqualification” within the meaning of Section 611 of the
Delaware Professional Service Corporation Act, if the Company had been formed
thereunder ;
(iv) Actual or proposed voluntary or involuntary transfer of Securities, whether
by court or otherwise, including, without limitation, by reason of the
bankruptcy or divorce of a member;
(v) Actual or threatened breach of this Agreement by the member; or
(vi) Any other action or inaction which, in the opinion of VRC following due
consultation with appropriate professionals, would jeopardize the provision of
professional medical services provided by Practice or any of VRC’s affiliates.
The Practice shall further cause each of its members to agree, on behalf of such
member and such member’s successors and assigns, to execute and deliver such
instruments and take such other actions as VRC or the Practice may require in
order to carry out the sale of such member’s membership units as provided in
this Section 12.17.

2.   Miscellaneous.

     A. Capitalized terms used herein and not defined shall have the meanings
ascribed to them in the Agreement.
     B. All of the terms, provisions, covenants, conditions, and obligations of
this Amendment shall be binding upon, and inure to the benefit of, the
successors in interest and permitted assigns of the parties hereto.
     C. All other provisions of the Agreement shall remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Amendment.

                  VIRTUAL RADIOLOGIC CORPORATION    
 
           
 
  By:   /s/ Robert C. Kill    
 
     
 
   
 
  Title:   President and Chief Executive Officer    
 
                VIRTUAL RADIOLOGIC PROFESSIONALS, LLC    
 
           
 
  By:   /s/ Eduard Michel M.D.    
 
           
 
           
 
  Title:   President      
 
      /s/ Eduard Michel M.D.    
 
           
 
      Eduard Michel M.D.    

 